Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments, the terminal disclaimer and amendments filed on 10/8/2021. 
The following is the status of claims: claims 1, 8, and 15 have been amended. 
Thus, claims 1-21 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,606,858 and 9,703,846 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments, filed on 10/8/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):

“receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more
received search results;

converting, using a hardware processor, the location-specific content ratings to
generic content ratings associated with the one or more search results by transmitting an
indicator of the location-specific content ratings to a server and receiving, from the server, the
generic content ratings;

determining that at least one search result is to be blocked based on the generic
content ratings associated with the one or more search results and a user-selected generic content rating restriction;

in response to determining that at least one search result is to be blocked,

removing the at least one search result from the one or more search results to create modified
search results; and

causing the modified search results to be presented”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.


The closest prior art: 
Schneidewend, US Patent No.: 6,529,526, teaches a system which processes packetized
program information, from different broadcast sources, containing programs and program
specific information including associated content rating data. A program specific parameter of a
desired program is selected based on its source from equivalent parameters from alternative
broadcast sources. The desired program is processed for display, recording or playback using
the selected program specific parameter. The selected program specific parameter may
comprise a content rating that is mapped to a different program content rating system and used
in multi-level validation of authorization to access the desired program; and
Starikov et al., US Pub. No.: 2010/0287584, teaches parental control of media item playback
are disclosed. In one embodiment, a computing device is configured to receive an input of
unified parental control information that comprises a selection of an age to which to compare a
rating of a media item. The computing device is further configured to receive a first media item
and a second media item that are rated under different first and second rating systems, and to
receive ratings information associated with each media item. The computing device is further
configured to compare the ratings information for each media item to the unified parental control
information, and to restrict playback of the first and/or second media item if the unified parental
control information meets a threshold condition compared to the ratings information associated
with the first and/or second media item.

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 3/30/2020, with particular .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




















CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Evan Aspinwall/Primary Examiner, Art Unit 2152 
12/7/2021